   18-05259-rbk Doc#135 Filed 07/08/19 Entered 07/08/19 11:35:06 Ntc/Hrg AP int ptys Pg
                                         1 of 1
                     UNITED STATES BANKRUPTCY COURT
                            Western District of Texas

                                                                Bankruptcy Case
                                                                                16−52492−rbk
                                                                           No.:
                                                                   Chapter No.: 7
IN RE: Dickinson of San Antonio, Inc. , Debtor(s)

                                                           Adversary Proceeding
                                                                                18−05259−rbk
                                                                           No.:
                                                                         Judge: Ronald B. King
                                                       John Patrick Lowe
                                                       Plaintiff
                                                  v.
                                                       American Student
                                                       Financial Group, Inc. et
                                                       al.
                                                       Defendant



                                       NOTICE OF HEARING

PLEASE TAKE NOTICE that a hearing will be held

          San Antonio Courtroom 1, Hipolito F. Garcia Fed Bldg & Courthouse, 615 E. Houston St., San
     at   Antonio, TX 78205

     on   8/5/19 at 02:00 PM

     Hearing to Consider and Act Upon the Following: (related document(s): 128 Motion For Partial Summary
     Judgment Filed by Alan Vanderhoff for Defendants Cottingham Management Company, LLC, Tango Delta
     Financial, Inc.. AND 129 Motion For Partial Summary Judgment Filed by Alan Vanderhoff for Defendant
     Tango Delta Financial, Inc.. AND 130 Motion For Partial Summary Judgment Filed by Alan Vanderhoff for
     Defendant Tango Delta Financial, Inc.. AND 131 Motion For Partial Summary Judgment Filed by Alan
     Vanderhoff for Defendant Tango Delta Financial, Inc.. AND 132 Motion For Partial Summary Judgment
     Filed by Alan Vanderhoff for Defendants Cottingham Apex Texas Fund, LLC, Tango Delta Financial, Inc..
     AND 133 Motion For Partial Summary Judgment Filed by Alan Vanderhoff for Defendant Cottingham
     Management Company, LLC.) Hearing Scheduled For 8/5/2019 at 2:00 PM at SA Courtroom 1 (Castleberry,
     Deanna)


Dated: 7/8/19
                                                          Yvette M. Taylor
                                                          Clerk, U. S. Bankruptcy Court




                                                                                          [Hearing Notice (AP)] [NtchrgAPap]
